STATE OF MICHIGAN

                           COURT OF APPEALS



AR THERAPY SERVICES, P.C.,                                       UNPUBLISHED
                                                                 June 14, 2016
              Plaintiff,

and

FARM BUREAU MUTUAL INSURANCE
COMPANY OF MICHIGAN,

              Defendant/Third-Party Plaintiff-
              Appellee,


v                                                                No. 322339
                                                                 Oakland Circuit Court
PROGRESSIVE MARATHON INSURANCE                                   LC No. 2014-138769-AV
COMPANY,

              Third-Party Defendant-Appellant,

and

DOMINIQUE WILLIAMS

              Third-Party Defendant.


Before: SAWYER, P.J., and BECKERING and BOONSTRA, JJ.

BOONSTRA, J. (concurring).

       I concur in the majority opinion, for the reasons set forth in my concurrence in Bazzi v
Sentinel Ins Co, __ Mich App __; __ NW2d __ (2016) (BOONSTRA, J., concurring).



                                                          /s/ Mark T. Boonstra




                                              -1-